Title: From George Washington to Thomas Johnson, 11 April 1777
From: Washington, George
To: Johnson, Thomas



Sir,
Head quarters Morris Town. 11th April 1777.

The latest Accounts received respecting the Enemy, (rendered probable by a Variety of Circumstances) inform Us, That they are very busily engaged in fitting up their Transports at Amboy for the Accomodation of Troops, That they have completed their Bridge and are determined to make their first push at Philadelphia.
The Campaign is therefore opening, and our present situation, weaker than when you left Us, forces me to entreat your utmost Attention to the raising & equipping the Continental Troops alotted to be raised in your state—I have waited in painfull Expectation of a Reinforcement; such an one as would probably have ensured an happy Issue to any Attack I might have determined upon, and such as I had a right to expect, had the Officers faithfully discharged their duty—But that time is past, and I must content myself with improving on the future Chances of War—Even this can not be done, unless the Officers can be persuaded to abandon their comfortable Quarters, and take the Field—Let me therefore, in the most earnest terms, beg that they may be forwarded to the Army without loss of Time.
I have also to ask the favour of you to transmit to me a List of the Field-Officers of your Battalions, and their Rank, with the number of their respective Battalions.
Since writing the above, I have the disagreeable information That Disputes still prevail in your State about the rank of your officers, and that the recruiting service is exceedingly injured by them.
Shall the general Cause be injured by such illtimed & ineffectual Jarrings among them? I have inclosed two Resolves of Congress, warmly hoping that the Knowledge of them may tend to an honourable and necessary Accomodation—No settlement which they can make & Submit to among themselves, will affect the Army at large—I have long since determined to refer the adjusting of Rank to a Board of General Officers, which will proceed upon the business so soon as the Army collects & Circumstances will admit. I have the honour to be with great Respect Yr most Obdt Servt

Go: Washington

